 1   Laura R. Petroff (SBN: 123215)
     lpetroff@winston.com
 2   Shawn R. Obi (SBN: 288088)
 3
     sobi@winston.com
     Dainia J. Jabaji (SBN: 327330)
                                                                       JS-6
     djabaji@winston.com
 4   Zarouhi Papazyan (SBN: 328645)
     zpapazyan@winston.com
 5   Janelle A. Li-A-Ping (SBN: 330805)
     jliaping@winston.com
 6   WINSTON & STRAWN LLP
     333 S. Grand Avenue
 7   Los Angeles, CA 90071-1543
     Telephone: (213) 615-1700
 8   Facsimile: (213) 615-1750
 9   Attorneys for Plaintiff
     CALVIN NEWBURN
10

11   Henry Patrick Nelson (SBN: 32249)
     Amber A. Logan (SBN: 166395)
12   Rina M. Mathevosian (SBN: 251423)
     nelson-fulton@nelson-fulton.com
13   NELSON & FULTON
     Equitable Plaza, Suite 2800
14   3435 Wilshire Boulevard
     Los Angeles, CA 90010-2014
15   Tel. (213) 365-2703 / Fax (213) 365-9130
16   Attorneys for Defendants,
     Los Angeles County Sheriff’s Deputies Peter Velasco, Jr. and Joe Medina
17

18                             UNITED STATES DISTRICT COURT
19                        CENTRAL DISTRICT OF CALIFORNIA
20    CALVIN NEWBURN,                          Case No. 2:18-cv-09692-SK
21                 Plaintiff,                  Honorable Steve Kim,
                                               U.S. Magistrate Judge
22          v.
                               ORDER RE JOINT STIPULATION
23    LOS ANGELES COUNTY BOARD REQUESTING DISMISSAL WITH
      OF SUPERVISORS, et al.,  PREJUDICE
24
                   Defendants.
25

26

27

28

                                                  1
                                    ORDER RE REQUEST FOR DISMISSAL
 1         WHEREAS, Plaintiff Calvin Newburn (“Plaintiff”) and Defendants Peter
 2   Velasco Jr. and Joe Medina (“Defendants”) have filed a Joint Stipulation Requesting
 3   Dismissal With Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1);
 4         IT IS HEREBY ORDERED that the above-captioned case is hereby
 5   DISMISSED WITH PREJUDICE.
 6         The Court is grateful to counsel from Winston & Strawn for representing Plaintiff
 7   pro bono and publicly acknowledges the contributions of each of the individual
 8   attorneys: Laura Petroff, Shawn Obi, Dainia Jabaji, Janelle Li-A-Ping, Megan Whipp,
 9   Zarouhi Papazyan.
10

11         IT IS SO ORDERED.
12

13         DATED: May 25, 2021
14

15

16
                                                     ____________________________
                                                     HON. STEVE KIM
17                                                   U.S. MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                                 2
                                   ORDER RE REQUEST FOR DISMISSAL
